Exhibit 10.1

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

CARDINAL FINANCIAL CORPORATION (“Cardinal”) and Bernard H. Clineburg
(“Clineburg”) hereby agree that the Employment Agreement by and between them
effective February 12, 2002 (as previously amended) is amended effective as of
July 22, 2009 by making the changes below:

 

1.                                       The second sentence of Section 1.3 is
replaced with the following:

 

“The current term of Clineburg’s employment hereunder shall be until July 21,
2014.  Effective July 22, 2014, the term of Clineburg’s employment hereunder
shall be one additional year and shall be automatically extended from day to day
so that on any day the remaining term shall be one year.  Effective July 22,
2014, either party may provide notice of termination of the Agreement to be
effective 12 months after the date of the notice.”

 

Except as amended above, the terms of the Employment Agreement (as previously
amended) remain in effect.

 

The parties have signed this Amendment to Employment Agreement this 22nd day of
July, 2009.

 

 

 

 

CARDINAL FINANCIAL CORPORATION

 

 

 

 

 

 

 

/s/ Bernard H. Clineburg

 

By

/s/ George P. Shafran

Bernard H. Clineburg

 

 

George P. Shafran

Chairman and CEO

 

 

Chairman, Compensation Committee

 

 

 

Board of Directors

 

--------------------------------------------------------------------------------